 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN HAMMLER,                                     No. 2:15-cv-2266 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    HAAS, et al.,
15                       Defendants.
16

17          Plaintiff again asks for this court’s intervention under the All Writs Act, this time to direct

18   non-party prison officials at his current place of incarceration, California State Prison Corcoran

19   (CSP-COR), to authorize and facilitate the printing of plaintiff’s pretrial statement in this case,

20   and to permit plaintiff to mail his statement without it being reviewed by correctional staff,

21   among other things. The instant case challenges conduct that allegedly occurred during plaintiff’s

22   prior incarceration at High Desert State Prison (HDSP). Plaintiff’s pretrial statement is currently

23   due March 29, 2019. See ECF No. 70.

24          The court construes plaintiff’s motion in part as a request for extended time to file and

25   serve his pretrial statement, which will be granted. The court denies plaintiff’s requests for

26   specific relief under the All Writs Act, including appointment of a prison litigation assistant, for

27   the reasons previously stated by court. See ECF No. 75.

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for miscellaneous relief,
 2   ECF No. 76, is granted in part; plaintiff shall file and serve his separate pretrial statement on or
 3   before April 19, 2019. The motion is otherwise denied.
 4   DATED: March 27, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
